BRYNER, Chief Judge,
dissenting.
In rejecting Gundersen’s contention that the municipality’s “Notice of Right to an Independent Test” was misleading, the majority’s original opinion in this case relied heavily on the conclusion that Gundersen had failed to make a case-specific showing of prejudice. I argued, in dissent, that no showing of prejudice should be required. On rehearing, Gundersen pointed out that he did make a showing of prejudice — a fact that this court overlooked in its original decision. In response, the majority of the court switches ground.
Today, the court holds that a valid showing of prejudice can be made only by persons who affirmatively express an interest *443in obtaining an independent test at the time of their arrest. The majority insists that Gundersen’s showing of prejudice is inadequate because it was made after the fact. According to the majority, Gundersen would have been entitled to relief only by “contemporaneous evidence that at the time Gundersen declined the blood test, he asserted a right to an independent test_” The standard to which the majority would hold Gundersen is “conclusive proof that the police interfered with his right to an independent test.”
The “contemporaneous evidence” requirement is articulated for the first time in the court’s opinion on rehearing. A careful review of the majority’s original opinion reveals no mention of this requirement. To my knowledge, such a requirement has not been imposed in any other case at any other time. With good reason: the requirement is as unrealistic as it is unprecedented.
As I pointed out in my original dissent, there are two major problems with the “notice” that was read to Gundersen. First, the notice describes the right to an independent test as a right to a blood test, when in fact the statutory right encompasses any reliable form of testing, the choice being specifically left to the person who has been arrested for DWI. Second, the notice describes the right to an independent test as one that must be exercised immediately or lost. In fact, the statutory right may be exercised by an arrestee at any time within four hours after the alleged offense. See AS 28.35.030(a)(2); AS 28.35.031(a); AS 28.35.033(e). There is no requirement that the right be exercised “contemporaneously” with the arrest. So long as the independent test is conducted within four hours of the alleged offense, it is entitled to a presumption of reliability.
It is precisely because the statutory right to an independent test need not be exercised contemporaneously with an arrest that the majority’s restrictive requirement of a “contemporaneous assertion” of that right is unduly burdensome. The effect of the majority’s rule is to place defendants in a Catch-22 situation. By allowing for an independent test within four hours of a DWI offense, the statute entitles those who are arrested for DWI to make the decision to exercise their right to an independent test after the Intoximeter test has been given and its results are known. Typically, before the statutory time for an independent test has elapsed, a person who has been arrested for DWI will have been taken before the magistrate and released on bond. The person will have had the opportunity to reflect on the advisability of an independent test in private or with the advice of friends or legal counsel, outside the coercive setting of the station house.
Nowhere does the statutory scheme that establishes the right to an independent test require a person who has been arrested for DWI to express an interest in an independent test before being released. In many cases where independent tests are eventually obtained by persons who have been arrested for DWI, those persons may not even become aware of the option until after their release. Even for those who are aware of the right at the time of their arrest, the desirability of exercising that right may not become clear to them until after the process of arrest and booking has been completed.
The challenged notice in this case was misleading in that it erroneously told Gun-dersen that he was required to exercise his right to an independent test immediately or lose it altogether. Without denying that the challenged notice was misleading in this regard, the majority of the court erects a paradoxical standard of prejudice that forecloses any person from claiming that the challenged notice was misleading unless that person was prepared to assert the statutory right immediately after being confronted with an improper demand to do so at the station house. The majority’s rule would allow relief only to those who, upon arrest, have already decided that they are interested in an independent test.
In practical effect, then, the majority’s decision on rehearing accords no significance whatsoever to the statutory provision allowing four hours within which the election to take an independent test may be *444made. The majority thereby condones a systematic practice that turns the statutory right to an independent test into a “put up or shut up” choice of a single form of police-supervised test.1
While our supreme court has made it clear that persons arrested for DWI need not be affirmatively advised of the statutory right to an independent test, Palmer v. State, 604 P.2d 1106 (Alaska 1979), the court has never suggested that it would approve the systematic and affirmative use of disinformation. Nor has the court suggested that a systematic pattern of disinformation could be institutionalized by the erection of an impossible burden of showing prejudice. The “contemporaneous evidence” requirement that has been adopted by the majority today will have the inevitable effect of denying relief to those who are most seriously misled by the information contained in the challenged notice. Accordingly, I dissent.

. The majority attempts to soften the impact of its holding by describing the district court’s rejection of Gundersen's argument as an "implicit” factual determination that Gundersen was not actually misled by the challenged notice and by declining to find this factual determination to be clearly erroneous. The majority mischar-acterizes the record. The district court never made a factual determination, implicit or explicit, as to the effect of the challenged notice on Gundersen. A review of the record makes it clear that the court’s ruling was one of law, not of fact. In rejecting Gundersen’s argument that the challenged notice infringed on his statutory right to an independent test, the court relied exclusively on Palmer v. State, 604 P.2d 1106 (Alaska 1979), which held that affirmative advise concerning the statutory right to an independent test is not required. The court apparently reasoned that, because no affirmative advice was required under Palmer, the limited choice afforded in the challenged notice could not have infringed Gundersen’s statutory right. Under this analysis, it was simply unnecessary for the district court to reach the factual question of whether Gundersen was actually misled as to the scope of his statutory right.